Citation Nr: 0813847	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
right inguinal hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Indianapolis, Indiana in which 
the RO denied the benefit sought on appeal.  The appellant, 
who had active duty for training (ADT) from June 13, 1965 to 
June 26, 1965, from November 7, 1965 to November 19, 1965, 
and from April 16, 1967 to April 29, 1967 in addition to 
active duty service from September 1969 to December 1969, 
appealed that decision to the BVA.  The appellant requested a 
local hearing with the RO in this case in February 2005; 
however, he subsequently withdrew that request. See November 
2005 report of contact sheet.  Thereafter, the RO referred 
the case to the Board for appellate review.  The Board 
remanded the appellant's claim for further development in 
March 2007.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

The Board observes for the record that a review of the 
appellant's December 2003 application for compensation and 
January 2004 statement in support of claim appear to raise a 
claim of entitlement to service connection for a left 
inguinal hernia, in addition to a request for an increased 
rating of the appellant's service-connected right inguinal 
hernia.  In this regard, the Board notes that in his December 
2003 application in which the appellant only reported that 
the disability he was claiming was a "hernia," the 
appellant indicated that (1) he received medical treatment 
that apparently involved surgery for his hernia condition in 
1969 at a Community Hospital and (2) he underwent a second 
surgery for this condition in 2000.  In his January 2004 
statement, the appellant also referred to hernia surgeries he 
underwent subsequent to his discharge from service and 
appeared to indicate his belief that these surgeries were 
related to the right inguinal hernia for which he is service-
connected.  However, the medical evidence of record reveals 
that the appellant has never undergone surgery in 
relationship to his service-connected right inguinal hernia. 
See January 2004 VA examination report, p. 1.  Rather, his 
surgeries were in relationship to his left inguinal hernia. 
Id.; October 2000 private medical records.  In light of the 
appellant's statements and the medical evidence of record, 
the Board REFERS this matter to the RO for investigation and 
clarification.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's service-connected right inguinal hernia 
is currently manifested primarily by subjective complaints of 
pain. 

3.  The objective medical evidence of record indicates that 
the appellant's service-connected right inguinal hernia is 
small, reducible and remedial. 


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
right inguinal hernia have not been met. 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114, 
Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for his service-connected right inguinal 
hernia, the Board finds that VA has essentially met all 
statutory and regulatory notice and duty to assist provisions 
pursuant to the Veterans Claims Assistance Act of 2000 
("VCAA") that became law in November 2000. See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  In making the determination that 
VA has fulfilled its obligations pursuant to the VCAA, the 
Board is aware of the United States Court of Appeals for 
Veterans Claims (the "Court") recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  For the reasons 
discussed below, the Board finds that a merits adjudication 
of this appeal can proceed on the basis that the appellant 
had actual knowledge of what was necessary to substantiate 
his increased rating claim.  As such, no prejudicial error 
has occurred.  

In this case, a letter dated in February 2005 notified the 
appellant of the provisions of the VCAA. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was informed by this 
letter that it was ultimately his responsibility to give VA 
any evidence pertaining to his increased rating claim.  The 
February 2005 letter also informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  The provisions of the VCAA were 
subsequently reiterated to the appellant in another notice 
provided by the RO in January 2006. See also April 2007 
letter from the appeals Management Center.  In a March 2006 
letter, the appellant was also provided notice of the 
Dingess/Hartman v. Nicholson case, to include an explanation 
of disability ratings and effective dates.  19 Vet. App. 473 
(2006); see also December 2007 Supplemental Statement of the 
Case; Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[Mayfield III].  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The Board is aware that neither the February 2005 letter nor 
the January 2006 letter referenced above contains the level 
of specificity set forth in Vazquez-Flores.  However, the 
Board finds that any such procedural defect in notice does 
not constitute prejudicial error in this case because of 
evidence of actual knowledge on the part of the appellant and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the present 
claim. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board finds that the appellant's 
statements to VA examiners, as well as to the RO, contain a 
description of the effect his service-connected right 
inguinal hernia disability has on his employability and daily 
life. See January 2004 and April 2004 statements in support 
of claim; VA examination reports dated in January 2004, 
December 2005 and April 2007.  These statements indicate an 
awareness on the part of the appellant that information about 
such effects is necessary to substantiate a claim for a 
higher evaluation.  The Board observes that the appellant 
initially requested a local hearing before the RO in February 
2005.  However, this hearing was cancelled in November 2005 
due to scheduling problems; and the appellant reportedly 
decided to withdraw his hearing request as he felt he did not 
have any additional evidence or testimony to submit in 
support of his claim. See February 2005 appeal hearing 
options sheet; November 2005 report of contact.   

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the appellant's 
lay assertions of effects of the service-connected disability 
on employability and daily life, the Board does not view the 
appellant's service-connected right inguinal hernia at issue 
to be covered by the second requirement of Vazquez-Flores, 
and no further analysis in that regard is necessary.

Finally, the January 2005 Statement of the Case in this case 
includes a discussion of the rating criteria utilized in 
evaluating the appellant's service-connected disability, and 
this criteria was set forth in further detail in the Board's 
March 2007 decision. See March 2007 BVA decision, pgs. 10-11.  
The appellant was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

In addition to the foregoing, the Board observes that the 
record reflects VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Specifically, the appellant's service medical records and 
private treatment records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant has also been 
afforded three VA examinations in connection with the present 
claim.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorder since he was last examined. 
38 C.F.R. § 3.327(a).    

Since there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  As such, the Board will dispense with any further 
discussion of the VCAA and will proceed to the merits of the 
issue.  




B.  Law and Analysis

In this case, the appellant was originally granted service 
connection in April 1970 for a right inguinal hernia found to 
have pre-existed service but aggravated therein. See April 
1970 rating decision.  At that time, the appellant was 
assigned a noncompensable disability rating effective 
December 20, 1969 under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338. Id.  In December 2003, the appellant 
submitted a request for an increased (compensable) disability 
rating for his service-connected right inguinal hernia. See 
December 2003 application for compensation; January 2004 
statement in support of claim.  In doing so, the appellant 
essentially argues that his disability is more disabling than 
currently evaluated since his service-connected right 
inguinal hernia is painful at times, particularly if he lifts 
anything that weighs more than 30 pounds, and because he 
usually requires assistance when he needs to lift something. 
See generally December 2003 application for compensation; 
January 2004 and April 2004 statements in support of claim.  
As such, he requests a compensable disability rating.  While 
viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the claim.  
Therefore, the appeal must be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  


If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant. 
38 C.F.R. § 4.3.  While a veteran's entire history is 
reviewed when making a disability determination, 38 C.F.R. § 
4.1, where service connection has already been established, 
and increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
deciding the appellant's increased evaluation claim, the 
Board has considered in this case the determinations in 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether the appellant 
is entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In that decision, the Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case). Id. at 126.  Hart appears to extend Fenderson to all 
increased evaluation claims.

In addition to the foregoing, the Board observes that 
disability ratings are to be based, as far as practicable, 
upon the average impairment of earning capacity with the 
additional provision that the Secretary of Veterans Affairs 
shall from time to time readjust the Schedule of Ratings in 
accordance with experience.  In exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1).

In this case, the appellant's service-connected disability 
has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7338 
[hernia, inguinal].  Diagnostic Code 7338 indicates that a 
noncompensable disability rating is to be assigned for a 
service-connected inguinal hernia where the inguinal hernia 
is determined to be (1) small, reducible, or without true 
hernia protrusion, or (2) where it is not operated, but 
remediable.  A 10 percent rating is warranted where a 
postoperative inguinal hernia is recurrent, readily reducible 
and well supported by truss or belt.  A 30 percent evaluation 
is warranted for a small hernia which is (1) postoperative 
and recurrent or (2) unoperated irremediable, and not well 
supported by a truss, or (3) not readily reducible.  Lastly, 
a 60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable. See 38 C.F.R. § 4.114, Diagnostic Code 
7338.  

Turning to the merits of the issue, the Board observes that 
the medical evidence of record in this case essentially 
consists of private medical records dated in October 2000 
that reveal the appellant underwent surgery for a left 
inguinal hernia. October 2000 private medical records.  Those 
same records reference the appellant's service-connected 
right inguinal hernia in terms of its existence, but indicate 
that this hernia was not repaired. Id.  

In addition to the appellant's October 2000 private medical 
records, the claims file contains three VA examination 
reports performed subsequent to the appellant's increased 
rating request. See VA examination reports dated in January 
2004, December 2005 and April 2007.  During a January 2004 VA 
intestines examination, the appellant provided a medical 
history that included two surgeries for his left inguinal 
hernia.  A physical examination at that time revealed a scar 
of the left inguinal hernia area as a result of those 
repairs. See January 2004 VA examination report, p. 1.  In 
addition, the appellant's physical examination revealed a 
right inguinal hernia that purportedly caused pain and 
discomfort. Id.  In terms of this pain and discomfort, the 
appellant indicated that neither was so severe that he was 
prepared to undergo surgery. Id.  According to a December 
2005 VA examination report, the appellant was re-evaluated by 
his January 2004 examiner in light of complaints involving 
his digestive system. See December 2005 VA examination 
report.  After performing a new physical examination and 
reviewing the claims file, the examiner essentially provided 
the same diagnoses of the appellant referenced in the January 
2004 VA examination report. Id.   

In March 2007, the Board determined that the January 2004 and 
December 2005 examination reports of record did not provide 
sufficient findings to determine whether the appellant had 
symptomatology that would permit the granting of a 
compensable disability rating for his service-connected right 
inguinal hernia since the reports failed to set forth 
information concerning, among other things, (1) the size of 
the appellant's right inguinal hernia, (2) whether the hernia 
could be reduced, (3) whether it was recurrent, (4) whether 
it was supported by a truss or belt and/or (5) whether the 
appellant's service-connected hernia would be considered 
irremediable. See March 2007 BVA decision.  As such, the 
Board remanded the appellant's increased rating claim for 
another VA examination with the purpose of obtaining a 
medical opinion regarding the current nature and severity of 
the appellant's service-connected right inguinal hernia.  

The appellant's most recent VA examination was conducted in 
April 2007.  At that time, the appellant's physical revealed 
the presence of a right-sided inguinal hernia that was small 
and reducible. See April 2007 VA examination report, p. 1.  
The VA examiner who performed the appellant's physical 
reported that the appellant's right-sided hernia caused 
occasional pain and discomfort when the appellant lifted 
anything heavy or with sexual activity. Id., p. 2.  He opined 
that the hernia was remediable, but that the appellant had 
not undergone surgery for this condition and in fact did not 
want to have surgery. Id.  

Thus, the current evidence of record reveals that the 
appellant's service-connected right-sided inguinal hernia is 
small, reducible and remediable.  None of the medical 
evidence shows that the appellant has undergone surgery for 
his right inguinal hernia or that the hernia has (1) become 
recurrent, (2) is now readily reducible and (3) is well 
supported by truss or belt as needed for the assignment of a 
10 percent disability rating pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  In addition, the evidence does not 
reveal that the appellant's service-connected symptomatology 
meets the criteria for the assignment of either a 30 percent 
or 60 percent disability rating under that code.  As such, 
the Board finds that the assignment of an increased 
compensable disability rating under 38 C.F.R. § 4.114, 
Diagnostic Code 7338 is not warranted at the present time.  
However, should the appellant's disability picture change in 
the future, he may request that his claim be re-evaluated. 
See 38 C.F.R. 
§ 4.1.  In making this decision, the Board has considered 
rating the appellant's service-connected disability under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his right 
inguinal hernia disability has resulted in marked 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim for an increased compensable 
rating of his right inguinal hernia, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).






ORDER

Entitlement to an increased (compensable) evaluation for a 
right inguinal hernia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


